DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on 11/05/2021 has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11197217. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-20 of U.S. Patent No. 11197217 include the limitations of claims 1-20 of current application with obvious wording or phrase variations. Independent claims 1, 15 and 18 of the current claims are compared with claims 1, 15 and 18 of U.S. Patent No. 11197217.

Claims 1, 15, and 18 of the current Application
Claims 1, 15 and 18 of U.S. Patent No. 11197217
1. A device comprising:
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
selecting, from a list of configurations, a first configuration identifying one or more time slots in a frame for uplink transmissions using a first radio access technology and one or more remaining time slots in the frame for the uplink transmissions using a second radio access technology, wherein the first configuration is selected based at least in part upon network communication parameters; and
facilitating first communications via a first access point that uses the first radio access technology and a second access point that uses the second radio access technology, with a first dual connectivity mobile communication device according to the first configuration, which is changeable in real-time during the first communications.
1. A device comprising:
a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
obtaining, for a plurality of dual connectivity mobile communication devices that are in communication range of a first access point that uses a first radio access technology and a second access point that uses a second radio access technology, a plurality of network communication parameters, the first radio access technology being a different radio access technology than the second radio access technology;
obtaining a list of a plurality of configurations, each configuration of the plurality of configurations identifying one or more time slots in which the first radio access technology is to be used and one or more other time slots in which the second radio access technology is to be used;
selecting, from the list, a respective configuration to apply to each of the plurality of dual connectivity mobile communication devices, a first configuration that is selected being selected based at least in part upon one or more first network communication parameters of the plurality of network communication parameters, a second configuration that is selected being selected based at least in part upon one or more second network communication parameters of the plurality of network communication parameters; and the first configuration that is selected being different from the second configuration that is selected;
facilitating first communications, via the first access point and the second access point, with a first dual connectivity mobile communication device of the plurality of dual connectivity mobile communication devices according to the first configuration, which is changeable in real-time during the first communications; and 
facilitating second communications, via the first access point and the second access point, with a second dual connectivity mobile communication device of the plurality of dual connectivity mobile communication devices according to the second configuration, which is changeable in real-time during the second communications.
15. A non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system having a processor, facilitate performance of operations, the operations comprising:
making a first determination, based at least in part upon one or more first network communication parameters, as to a first configuration to assign to a first dual connectivity mobile communication device for first communications with a first access point and a second access point, resulting in a first assigned configuration;
making a second determination, based at least in part upon one or more second network communication parameters, as to a second configuration to assign to a second dual connectivity mobile communication device for second communications with the first access point and the second access point, resulting in a second assigned configuration, the second assigned configuration being a different configuration than the first assigned configuration;
transmitting first communication data identifying the first assigned configuration to the first dual connectivity mobile communication device, the transmitting the first communication data identifying the first assigned configuration to the first dual connectivity mobile communication device facilitating a first real-time adjustment by the first dual connectivity mobile communication device of a first wireless communication session with a network; and
transmitting second communication data identifying the second assigned configuration to the second dual connectivity mobile communication device, the transmitting the second communication data identifying the second assigned configuration to the second dual connectivity mobile communication device facilitating a second real-time adjustment by the second dual connectivity mobile communication device of a second wireless communication session with the network.
15. A non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system having a processor, facilitate performance of operations, the operations comprising:
obtaining, for a first dual connectivity mobile communication device that is in communication range of a first access point that uses a first radio access technology and a second access point that uses a second radio access technology, one or more first network communication parameters, the first radio access technology being a different radio access technology than the second radio access technology;
obtaining, for a second dual connectivity mobile communication device that is in communication range of the first access point and the second access point, one or more second network communication parameters;
obtaining configuration data defining a plurality of configurations, each configuration of the plurality of configurations identifying one or more time slots in which the first radio access technology is to be used and one or more other time slots in which the second radio access technology is to be used;
making a first determination, based at least in part upon the one or more first network communication parameters, as to which of the plurality of configurations to assign to the first dual connectivity mobile communication device for first communications with the first access point and the second access point, resulting in a first assigned configuration;
making a second determination, based at least in part upon the one or more second network communication parameters, as to which of the plurality of configurations to assign to the second dual connectivity mobile communication device for second communications with the first access point and the second access point, resulting in a second assigned configuration, the second assigned configuration being a different configuration than the first assigned configuration;
transmitting first communication data identifying the first assigned configuration to the first dual connectivity mobile communication device, the transmitting the first communication data identifying the first assigned configuration to the first dual connectivity mobile communication device facilitating a first real-time adjustment by the first dual connectivity mobile communication device of a first wireless communication session with a network; and
transmitting second communication data identifying the second assigned configuration to the second dual connectivity mobile communication device, the transmitting the second communication data identifying the second assigned configuration to the second dual connectivity mobile communication device facilitating a second real-time adjustment by the second dual connectivity mobile communication device of a second wireless communication session with the network.
18. A method comprising:
transmitting first information, by a first dual connectivity mobile communication device, to a network, the first information facilitating a first selection by the network of a first configuration, the first configuration identifying one or more first time slots in which a first radio access technology is to be used by a first dual connectivity mobile communication device for first communications with a first access point and one or more second time slots in which a second radio access technology is to be used by the first dual connectivity mobile communication device for the first communications with a second access point, the first information further facilitating a second selection by the network of a second configuration, the second configuration identifying one or more third time slots in which the first radio access technology is to be used by a second dual connectivity mobile communication device for second communications with the first access point and one or more fourth time slots in which the second radio access technology is to be used by the second dual connectivity mobile communication device for the second communications with the second access point, the second configuration being a different configuration than the first configuration;
receiving second information, by the first dual connectivity mobile communication device, from the network, the second information identifying the first configuration; and
adjusting, by the first dual connectivity mobile communication device, wireless communications with the network in accordance with the second information.
18. A method comprising:
engaging, by a first dual connectivity mobile communication device including a processing system having a processor, in wireless communications with a network, the network comprising a first access point that uses a first radio access technology and a second access point that uses a second radio access technology, the first radio access technology being a different radio access technology than the second radio access technology, and the first dual connectivity mobile communication device being in communication range of the first access point and the second access point;
transmitting first information, by the first dual connectivity mobile communication device, to the network, the first information facilitating a first selection by the network of a first configuration, the first configuration identifying one or more first time slots in which the first radio access technology is to be used by the first dual connectivity mobile communication device for first communications with the first access point and one or more second time slots in which the second radio access technology is to be used by the first dual connectivity mobile communication device for the first communications with the second access point, the first information further facilitating a second selection by the network of a second configuration, the second configuration identifying one or more third time slots in which the first radio access technology is to be used by a second dual connectivity mobile communication device for second communications with the first access point and one or more fourth time slots in which the second radio access technology is to be used by the second dual connectivity mobile communication device for the second communications with the second access point, the second configuration being a different configuration than the first configuration; receiving second information, by the first dual connectivity mobile communication device, from the network, the second information identifying the first configuration; and
adjusting, by the first dual connectivity mobile communication device, the wireless communications with the network in accordance with the second information.


As compared and disclosed above, the limitations of claims 1, 15 and 18 of the current application are included or can be read from the limitations of claims 1, 15 and 18 of U.S. Patent No. 11197217 (see underlined limitations). Furthermore, claims 1, 15 and 18 of U.S. Patent No. 11197217 includes additional limitations and thus, claims 1, 15 and 18 of the current application are broader version of claims 1, 15 and 18 of U.S. Patent No. 11197217.
The limitations of claims 2-14, 16, 17, 19 and 20 are included or can be read on the limitations of claims 2-14, 16, 17, 19 and 20 of U.S. Patent No. 11197217 respectively.
Therefore, the current claims 1-20 obviously encompass the claimed invention of claims 1-20 of U.S. Patent No. 11197217 and differ only in terminology. To the extent that the instant independent claims are broaden, and therefore, generic to the claimed invention of claims 1-20 of U.S. Patent No. 11197217, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent or co-pending application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Liu et al. (US 20220140861 A1) disclose Method And Apparatus For Service Continuity Across LF And MmWave.
WANG et al. (US 20210127297 A1) disclose METHOD AND APPARATUS FOR DATA TRANSMISSION IN WIRELESS COMMUNICATION SYSTEM.
LENG et al. (US 20200382248 A1) disclose BACKHAUL TRANSMISSION BETWEEN NETWORK DEVICES.
Stauffer et al. (US 20200296787 A1) discloses Enabling Concurrent Use Of Multiple Cellular Network Technologies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642